      Case 3:15-cv-00106 Document 533 Filed on 08/08/19 in TXSD Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

IN THE MATTER OF THE COMPLAINT                     §   C.A. No. 3:15-CV-00106
OF MAERSK TANKERS AS, AS OWNER                     §
AND OPERATOR OF THE M/T CARLA                      §   (ADMIRALTY)
MAERSK FOR EXONERATION FROM                        §
OR LIMITATION OF LIABILITY                         §   F.R.C.P. 9(h)
                                                   §
IN THE MATTER OF THE COMPLAINT                     §   consolidated with
OF CONTI 168. SCHIFFFAHRTS-GMBH                    §   C.A. No. 3:15-CV-00237
& CO. BULKER KG MS “CONTI                          §
PERIDOT” AND BREMER                                §   (ADMIRALTY)
BEREEDERUNGSGESELLSCHAFT MBH                       §
& CO. KG FOR EXONERATION FROM                      §   F.R.C.P. 9(h)
OR LIMITATION OF LIABILITY                         §

                      UNOPPOSED MOTION FOR ENTRY OF
                   EXTENDED CONDITIONAL DISMISSAL ORDER

         COME NOW Conti 168. Schifffahrts-GMBH & Co. Bulker KG MS “Conti Peridot”

 (“Conti 168”) and Bremer Bereederungsgesellschaft MBG & Co. KG (“BBG”), and hereby

 file their Unopposed Motion for Entry of an Extended Conditional Dismissal Order to allow

 for completion and funding of pending settlements and entry of a final judgment once the

 pending settlements are completed and funded.

                                              I.

         Conti 168 and BBG’s settlements with Maersk Tankers AS (“Maersk”), the

 Westergren Claimants, and the Bonner Claimants are in process but will require additional

 time to complete and be fully funded.       Conti 168 and BBG anticipate that all these

 settlements, including the settlements with 1214 Bonner Claimants, can be completed within

 the next 90 days. Entry of an extended conditional dismissal order would allow the parties to

 complete the pending settlements while allowing the conditionally dismissed claims to be



 60295:30516625                               1
     Case 3:15-cv-00106 Document 533 Filed on 08/08/19 in TXSD Page 2 of 3



subject to reinstatement if the settlements are not consummated (and paid) within the time

period provided by the extended conditional dismissal order.

        WHEREFORE, PREMISES CONSIDERED, Conti 168 and BBG request that the

Court enter a Conditional Dismissal Order allowing 90 days to complete the pending

settlements with Maersk, the Westergren Claimants and the Bonner Claimants. This relief is

unopposed by any other party.

                                   Respectfully submitted,

                                   By:    /s/ David R. Walker
                                          David R. Walker
                                          Attorney-in-Charge
                                          State Bar No. 20696800
                                          Federal I.D. No. 2827
                                          david.walker@roystonlaw.com
                                          Richard A. Branca
                                          State Bar No. 24067177
                                          Federal I.D. No. 828076
                                          richard.branca@roystonlaw.com
                                          James M. Thompson
                                          State Bar No. 24013629
                                          Federal I.D. No. 22378
                                          jim.thompson@roystonlaw.com
                                          1600 Smith Street, Suite 5000
                                          Houston, Texas 77002-7380
                                          Telephone: (713) 224-8380
                                          Facsimile: (713) 225-9945

                                   ATTORNEYS FOR LIMITATION PLAINTIFFS,
                                   CONTI 168. SCHIFFFAHRTS-GMBH & CO.
                                   BULKER KG MS “CONTI PERIDOT” and BREMER
                                   BEREEDERUNGSGESELLSCHAFT MBH & CO.
                                   KG

OF COUNSEL:
ROYSTON, RAYZOR, VICKERY & WILLIAMS, L.L.P.




60295:30516625                               2
     Case 3:15-cv-00106 Document 533 Filed on 08/08/19 in TXSD Page 3 of 3



                          CERTIFICATE OF CONFERENCE

       I have conferred with counsel for all the parties and they do not oppose the relief
requested by this Motion.

                                  /s/David R. Walker
                                  Of Royston, Rayzor, Vickery & Williams, L.L.P.



                             CERTIFICATE OF SERVICE

       I certify that on this the 8th day of August 2019, a true and correct copy of the
foregoing was served upon the all counsel of record by Notice of Electronic Filing via
CM/ECF, in accordance with the Federal Rules of Civil Procedure.

                                  /s/ David R. Walker
                                  OF ROYSTON, RAYZOR, VICKERY & WILLIAMS, L.L.P.




60295:30516625                              3
